Citation Nr: 9926978	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  97-06 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 rating action of the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's original claim of service connection for 
hypertension.  The veteran's representative submitted a 
memorandum in December 1993, with the heading "THIS IS A 
NOD," referencing the claim of service connection for 
hypertension.  In a December 1993 deferred rating action, the 
RO indicated that the recently submitted memorandum was not a 
notice of disagreement (NOD).  Thereafter, the RO requested 
additional evidence from the veteran.  

In a February 1995 rating decision, the RO denied the 
veteran's claim of service connection for hypertension 
because he did not submit the requested information.  By a 
September 1996 rating action, the RO again denied the 
veteran's claim of service connection for hypertension. 

In February 1997, the veteran's representative submitted a 
memorandum similar to that submitted in December 1993, with 
the heading "THIS IS A NOTICE OF DISAGREEMENT," referencing 
a claim of service connection for hypertension.  The RO 
issued a statement of the case (SOC) in February 1997.  The 
veteran's substantive appeal was received in March 1997.  

Despite the fact that the RO did not accept the December 1993 
memorandum as a NOD, the Board finds that that memorandum 
does constitute a NOD as it can reasonably be construed as 
expressing disagreement with the October 1993 determination 
and a desire for appellate review.  See 38 C.F.R. § 20.201 
(1998).  

In April 1997, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  


FINDINGS OF FACT

Although there is medical evidence that the veteran has been 
treated for hypertension, hypertension is not shown to have 
been manifested to a compensable level within one year after 
service.  In addition, no competent evidence has been 
presented to show that hypertension is due to disease or 
injury which was incurred in or aggravated by service.


CONCLUSION OF LAW

A well-grounded claim of service connection for hypertension 
has not been presented.  38 U.S.C.A. § 5107(a) (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

A careful review of the service medical records reveals no 
complaints or findings pertaining to hypertension.  The 
report of a December 1964 induction examination included a 
blood pressure reading of 138/78.  The report of a May 1968 
separation examination noted a blood pressure reading of 
120/80.  

Post-service medical records include reports of employment 
physical examinations noting the following blood pressure 
readings:  150/94, September 1968; 168/110, September 1972; 
170/100, October 1972; and 210/100, October 1974.  The 
September 1968 report noted that the veteran had not received 
medical or surgical treatment within the previous two years.

The veteran appeared at an April 1997 hearing at the RO and 
testified that he had been treated for high blood pressure 
shortly after separation from service.  He identified the 
treatment provider, but indicated that the physician was now 
deceased and records were unavailable.  He further testified 
that he had been told by the corpsman performing the May 1968 
separation examination that he had high blood pressure and 
would be retained in service until it could be regulated.  
The veteran testified that he asked that the corpsman record 
what the blood pressure reading was "supposed to be" so 
that the veteran could be discharged.  The veteran also 
testified that he had been treated for high blood pressure at 
a private hospital within a short time of separation from 
service.

At the hearing, the veteran submitted two statements from his 
sisters who indicated that the veteran had been treated for 
hypertension after leaving service in 1968.

The RO contacted the hospital identified by the veteran and 
requested treatment records dating from May 1968.  In June 
1997, the RO received treatment records dated from 1975 to 
1986.  A November 1975 discharge summary noted that the 
veteran had been "discovered to have hypertension" in July 
1975.  

II.  Analysis

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  If not, his application for service connection must 
fail, and there is no further duty to assist him in the 
development of his claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  If the disorder is not chronic, it may 
still be service connected if the disorder is observed in 
service or an applicable presumptive period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present disorder to that symptomatology.  
Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from hypertension 
which was incurred during service.  In this regard, such lay 
assertions are beyond the veteran's expertise (see King, 
supra), and the Board must look to other evidence of record 
to determine whether he has presented a well-grounded claim 
of service connection.

The requirement that evidence be presented to show a nexus 
between current disability and in-service injury or disease 
may be satisfied through use of a legal presumption that 
certain diseases manifesting themselves within a prescribed 
period following service are related to service.  When 
hypertension is manifested to a compensable level within one 
year of military service, a presumption of service incurrence 
will arise.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
Under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 
7101, a 10 percent rating is warranted when diastolic 
pressure is predominantly 100 or more, or when continuous 
medication is necessary for control of hypertension.  

In the veteran's case, the first notation of hypertension was 
in 1975, several years after service.  The veteran testified 
that he was told he had high blood pressure during the 
separation examination; however, the service medical records 
do not support that contention.  A blood pressure reading of 
120/80 was recorded at separation.  Although the veteran 
indicated that he had been treated for hypertension within 
one year of separation from service, he also indicated that 
those records are unavailable.  Where a claimant has 
indicated his inability to obtain a medical statement, 38 
U.S.C.A. § 5103(a) does not require VA to notify a claimant 
to obtain a document which is known to be unobtainable.  
Franzen v. Brown, 9 Vet. App. 235 (1996).

The blood pressure readings recorded in connection with 
employment physical examinations include only one reading 
within one year of separation from service, 150/94, below the 
level which warrants a compensable rating.  The Board also 
notes that the September 1968 report included the veteran's 
report that he had not received medical treatment within the 
previous two years.  Thus, the use of a legal presumption 
will not serve to well ground the veteran's claim.  The Board 
also notes that no competent medical evidence has been 
submitted to show that the veteran is currently suffering 
hypertension which was incurred in or aggravated by service.  
Statements from the veteran and his sisters in this regard 
cannot suffice to well ground the claim as they are not 
competent to offer opinions as to the medical questions 
presented in this case.  See Espiritu, supra.  Therefore, the 
Board concludes that the veteran has not met his burden of 
submitting a well-grounded claim.  See Caluza; Savage.  

The Board notes that in its Informal Brief Presentation, the 
veteran's representative requested that the Board determine 
whether the RO followed the VA Adjudication Manual, M21-1 
(M21-1) which requires "full development" prior to a well-
grounded determination.  M21-1, part III, 1.03(a) (Change 50) 
(Feb. 23, 1996) and M21-1, Part VI, 2.10(f) (Change 48) (Aug. 
5, 1996).  The representative appears to be arguing that 
"full development" is to be interpreted as invoking the 
duty to assist in cases in which the veteran has not 
presented a well-grounded claim.  The Board is of the opinion 
that recent decisions rendered by the  United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (hereinafter, the Court) do not support 
this position.  

In Carbino v. Gober, 10 Vet. App. 507 (1997), the Court noted 
that, while the M21-1 provisions "appear" to volunteer VA's 
assistance to a claimant prior to the submission of a well-
grounded claim, a decision by the United States Court of 
Appeals for the Federal Circuit in Epps v. Gober, 127 F.3d 
1464 (1997) made clear that the statutory duty to assist does 
not attach until a well-grounded claim has been submitted.  
In a recent case, the Court reviewed those holdings and the 
Manual M21-1 and determined that the Secretary cannot, by 
regulation, Manual and/or policy, eliminate the condition 
precedent placed by Congress upon the inception of his duty 
to assist.  Morton v. West, No. 96-1517 (U.S. Vet. App. July 
14, 1999).  Consequently, absent the submission and 
establishment of a well-grounded claim, the Court found that 
the Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim.  Id.  

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, the Board is 
informing the veteran of evidence which is lacking and that 
is necessary to make his claim as set forth above well 
grounded. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

In making this determination, the Board has considered the 
veteran's hearing testimony.  While his testimony is 
considered credible insofar as he described his beliefs 
concerning the merits of his claim, as noted earlier, he is 
not competent to testify to medical diagnosis or etiology.


ORDER

As a well-grounded claim has not been presented, service 
connection for hypertension is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

